Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to communications entered 2/9/2022

Claims pending	1-30
Claims withdrawn	1-8,10-12, 19-23 
Claims currently under consideration	9,13-18, 24-30


Priority
This application has a filing date of 04/20/2018 and is a CIP of PCT/KR2016/011941 filed 10/21/2016.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 10/21/2015. It is noted, however, that applicant has not filed a certified copy of the 10-2015-0146984 application as required by 37 CFR 1.55.

Withdrawn Objection(s) and/or Rejection(s)
The following rejection(s) are hereby withdrawn in view of applicant's amendments to the claims:
Claims 24,26 under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Bonner et al (US 6251516); and
claims 24,26 and 29 under 35 U.S.C. 103 as being unpatentable over Bonner et al (US 6251516) in view of Cox et al  (US PG-Pub 20080050812)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9,13,25 are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Bonner et al (US 6251516).
	Bonner et al disclose throughout the document and especially the abstract, laser capture microdissection (LCM) featuring selective adhesion. More particularly, in figures 8-9 as described in columns 10-11; column 19 and as in present claims 9,13 and 25, Bonner et al teach: preparing a substrate on which biological samples are arranged;  dividing the substrate into areas where one or more target specimens (e.g. abnormal or normal control cells) are located and areas where one or more non-target specimens (e.g. normal control or abnormal cells) are located; preparing another substrate without biological samples; forming adhesive structures selectively on the substrate without biological samples, that may be contacted with non-target specimens if the structures are aligned with the substrate with biological samples; aligning and contacting adhesive structures on the substrate without biological samples with substrates with biological samples; forming a masking structure including a film layer on the former substrate to selectively mask the areas where the non-target specimens are located; 
peeling the masking film layer from the substrate to remove non-target specimens, leaving the target specimens on the substrate and/or alternatively peeling the masking film layer from the substrate to remove target specimens, leaving the target specimens on the film layer; recovering target specimens from the substrate and reacting a biochemical reaction reagent with the recovered target specimens; and finally analyzing the reacted target specimens.

Response to Arguments
The remarks accompanying the present response argue not all elements are taught.
Applicant’s arguments have been fully considered but they are not deemed persuasive for the following reasons.
More particularly p 11 of the current remarks asserts claims 9,13 and 25 require target specimens be on the substrate whereas Applicant admits cells in one zone of interest in Bonner et al are extracted from a tissue sample.
In this vein, it is noted the last step of claim 13 as well as penultimate step of claims 9 and 25 are each set forth in the alternative: either introducing a reagent onto a substrate with targets… OR recovering (extracting) targets from the substrate and reacting… the latter alternative is plainly discussed in column 11 lines 54-62 as mentioned in the previous action as well as illustrated in Bonner figure 2c.
Accordingly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., target specimens remaining on a substrate) are not required by the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claims 14 is rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Zebala  (US 6159681)
	Zebala discloses throughout the document and especially the title light-mediated analysis of biological samples. More particularly, in figures 1-6 taken with the negative photoresist embodiment described in column 3 lines 26-63 plus the paragraph spanning columns 41 to 42 and as in present claim 14, Zebala teach: preparing a substrate on which biological samples are arranged; (b) dividing the substrate into areas where one or more exposed target specimens are located and areas where one or more unexposed non-target specimens are located; (c) providing a first microfluidic structure on the substrate; (d) introducing a curable material (negative photoresist) into the first microfluidic structure; (e) selectively applying energy to the curable material present in the areas where the non-target specimens are located, such that the curable material is cured to form a masking structure; (f) introducing a biochemical reaction reagent into
the areas where  target specimens are located, such that the biochemical reaction reagent reacts with the target specimens; and (g) analyzing the reacted target specimens on the substrate or else recovering the reacted target specimens from the substrate and analyzing the recovered target specimens. See also column 28 lines 29-34.
***
Please note that the above rejection has been updated from the original version to more clearly address applicants’ newly amended and/or added claims and/or arguments.

Response to Arguments
The remarks accompanying the present response argue not all elements are taught.
Applicant’s arguments have been fully considered but they are not deemed persuasive for the following reasons.
More particularly p 14 of the current remarks contends Zebala does not teach: a microfluidic structure such as recited in claim 14 steps c and d.
In this vein the following is noted. First in the last paragraph of the current remarks at p 14, Applicant admits Zebala teaches a curable material. With regard to providing a microfluidic device, as mentioned in the previous office action, Applicant’s attention is respectfully invited to the paragraph spanning columns 41 to 42 which discloses “Although the invention herein is illustrated with a single reactor system on the surface of the photoresist, this is not a requirement of the invention, and other…systems may be connected with the reactor system described in this disclosure. Preferably, these systems will be relatively small, manufactured as described above using micro-fabrication methods. For example, other microfabricated systems which might be connected to the reactor system include… microfluidic manipulation (see Burns et al., Proc. Natl. Acad. Sci. USA 93:5556, 1996).” (emphasis added) As such, the examiner submits, for example, Zebala indeed discloses a microfluidic structure which may be used to manipulate flows of negative photoresist (a curable material) in contrast with Applicant argument. See also column 28 lines 29-34.

	Maintained Claim Rejection(s) - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zebala  (US 6159681) in view of Baer et al (US PG-Pub 20110059548).
Zebala is relied on as above.
Zebala does not teach: removing the first microfluidic structure that covers a substrate and surrounds target specimens to form separate spaces between targets and a microfluidic structure and another microfluidic structure that introduces a biochemical reaction reagent for a reaction with the target specimens; nor a step of recovery and analysis of the target specimens being carried out based on microfluidics such as recited in claims 15-18
Baer et al teach throughout the document and especially the abstract an extraction (recovery) system for LCM. More particularly in figures 10 and 23, Baer et al teach a microfluidic system that covers a substrate and surrounds target specimens to form separate spaces between the targets with offsets and a microfluidic structure that introduces a biochemical reaction reagent for a reaction with the target specimens for analysis thereof. The foregoing reads on claims 15,16,17 and 18. See also detailed description of the figures starting at paragraph 0067. 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the LCM system with offsets of Baer et al for extracting cells from exposed regions as in Zebala 
One of ordinary skill in the art would have been motivated to utilize the LCM system with offsets of Baer et al for extracting cells from exposed regions as in Zebala for the advantage of reducing contamination from non-targeted cells during analysis, beneficial according to Baer et al in paragraphs 0005-0011.
One of ordinary skill in the art would have had a reasonable expectation of success in applying the LCM system with offsets of Baer et al toward extracting cells from exposed regions in Zebala in view of the considerable amount of common subject matter between the references including applying reagents to adherent cells at particular locations for assays therewith.
***
Please note that the above rejection has been updated from the original version to more clearly address applicants’ newly amended and/or added claims and/or arguments.


Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejection(s) beyond what was set forth with regard to the Zebala 35 U.S.C. § 102 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the examiner respectfully submits that those issues were adequately addressed in the above section(s), which is/are incorporated in their entireties herein by reference.

Claims 9,13,25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bonner et al (US 6251516) in view of Cox et al  (US PG-Pub 20080050812)
Bonner et al is relied on as above.
Bonner does not teach forming an adhesive structure with inkjet printing as set forth in claim 27.
Like claim 27, Cox et al teach throughout the document and especially the abstract, micropositioning in 2D or 3D patterns cells by cell-adhesive substances deposited with an inkjet printer.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to microposition in 2D or 3D patterns in the manner of Cox the microdissected cells of Bonner et al.
One of ordinary skill in the art would have been motivated to microposition in the manner of Cox the microdissected cells of Bonner et al in the interest of constructing complex tissues with various cell types in anatomically accurate patterns, beneficial according to Cox et al in paragraphs 0002. 
One of ordinary skill in the art would have had a reasonable expectation of success in utilizing the inkjet cell adhesive printing technology of Cox et al toward micro dissected cells of Bonner et al in view of the wide variety of adhesive compatible with LCM such as detailed in Bonner et al columns 11-12.

***
Please note that the above rejection has been updated from the original version to more clearly address applicants’ newly amended and/or added claims and/or arguments.

Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejection(s) beyond what was set forth with regard to the Bonner 35 U.S.C. § 102 rejection of claims 9,13,25, above.  To the extent that Applicant is merely repeating their previous argument, the examiner respectfully submits that those issues were adequately addressed in the above section(s), which is/are incorporated in their entireties herein by reference.
Concerning claim 27, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


New Claim Rejection(s)  – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24,26,29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection concerns new matter.
Independent claims 24 and 26 have each been amended as now being directed to ‘patterned UV lithography’ and claim 29 drawn to ‘patterned UV lithography that includes 3D printing with UV light’, yet the disclosure as originally filed provided no implicit or explicit support therefor either species, nor do the remarks accompanying the current amendment point to where either may be found in the priority document(s).
Applicants are reminded that it is their burden to show where the specification supports any amendments to the disclosure.  See  MPEP 714.02,  paragraph 5, last sentence and also MPEP 2163.06 I.
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure.

Claim Objection
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639